DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “dividing available storage in a filesystem into one or more contiguous allocation unit (AU) chunks, wherein each of the AU chunks comprises: a set of contiguous fixed-size AUs, wherein each AU in the set of contiguous fixed-size AUs comprises a series of contiguous fixed-size blocks; and a set of contiguous AU mappings that is adjacent to the set of contiguous fixed-size AUs, wherein each AU mapping in the set of contiguous AU mappings represents a different AU in the set of contiguous fixed-size AUs, receiving a first request to access a particular block within the available storage, the first request including a block number and a first snapshot ID of a first snapshot associated with the request; responsive to receiving the first request: identifying, based on the block number included in the first request, an AU number of a particular AU in which the particular block is located; retrieving, based on the AU number, a particular AU mapping for the particular AU; responsive to matching the first snapshot ID with a second snapshot ID stored in the particular AU mapping, executing the request.” 
Claim 8 recites the following limitations: “dividing available storage in a filesystem into one or more contiguous allocation unit (AU) chunks, wherein each of the AU chunks comprises: a set of contiguous fixed-size AUs, wherein each AU in the set of contiguous fixed-size AUs comprises a series of contiguous fixed-size blocks; and a set of contiguous AU mappings that is adjacent to the set of contiguous fixed-size AUs, wherein each AU mapping in the set of contiguous AU mappings represents a different AU in the set of contiguous fixed-size AUs, 29 receiving a first request to access a particular block within the available storage, the first request including a block number and a first snapshot ID of a first snapshot associated with the request; responsive to receiving the first request: identifying, based on the block number included in the first request, an AU number of a particular AU in which the particular block is located; retrieving, based on the AU number, a particular AU mapping for the particular AU; responsive to matching the first snapshot ID with a second snapshot ID stored in the particular AU mapping, executing the request.”
Claim 15 recites the following limitations:
“one or more hardware processors; a memory storing instructions which, when executed by the one or more hardware processors, cause: dividing available storage in a filesystem into one or more contiguous allocation unit (AU) chunks, wherein each of the AU chunks comprises: a set of contiguous fixed-size AUs, wherein each AU in the set of contiguous fixed-size AUs comprises a series of contiguous fixed-size blocks; and a set of contiguous AU mappings that is adjacent to the set of contiguous fixed-size AUs, wherein each AU mapping in the set of contiguous AU mappings represents a different AU in the set of contiguous fixed-size AUs, receiving a first request to access a particular block within the available storage, the first request including a block number and a first snapshot ID of a first snapshot associated with the request; responsive to receiving the first request: identifying, based on the block number included in the first request, an AU number of a particular AU in which the particular block is located; retrieving, based on the AU number, a particular AU mapping for the particular AU; responsive to matching the first snapshot ID with a second snapshot ID stored in the particular AU mapping, executing the request..”
The prior art of record Haravu et al (U.S. 10,496,599) teaches dividing an address space into sequential chunks, each chunk includes a predetermined number of allocation units. Mukku et al (U.S. 2020/0042618) teaches a storage device comprises a plurality of segments, and a segment map. The segment map includes physical segment identifier, a snapshot ID identifies the snapshot which a corresponding physical segment has been assigned.
However, the prior art of record, alone or in combination, does not teach the claimed limitations cited in claims 1, 8 and 15. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 15, either in the prior art or existing case law.
Claims 2-7, 9-14, 16-21 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133